DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the papers filed on 04/27/2022.
Currently, claims 1, 5, 11, 15, 17-18, 22, and 31-38 are pending.
Claims 34-38 are previously withdrawn because they are directed into non-elected species. Streptococcus pneumonia is an elected species. 
Claims 1, 5, 11, 15, 17-18, 22, and 31-33 are under the examination.

3.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is FINAL.
4.	Any objectives and rejections not reiterated below are hereby withdrawn.
a.	 The specification has been amended by removing repeated phrase “at least” in page 2-4 and 13.
b.  New matter rejections have been withdrawn because the arguments are persuasive, and the amendment to claim 33. 
The 112 b rejection has been withdrawn because the argument is persuasive.
Maintained Rejections
Claim Rejections - 35 USC § 112 (112 a Enablement)
5.	Claims 1, 5, 11, 15, 17-18, 22, and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Claims 1 and 5 are independent claims. The claims are directed to a method of treating a bacterial infection in a subject that comprises assaying a sample obtained from a subject to determine a ratio of expression levels of at least one gene pair selected from the group consisting of genes, for example a gene pair of ELANE and IF144L, determining presence of a bacterial infection in the subject based on the ratio of expression levels, and providing the subject with treatment for the bacterial infection. Thus, the claims broadly encompass method of determining the presence of a bacterial infection in the subject based on any possible ratio of expression levels of at least one gene pair in a subject, and providing the treatment for the bacterial infection to the subject. The claims also encompass a very broad genus determining a ratio of a gene pair via multiple different methods.
The recitation as “to determine a ratio expression levels of at least one gene pair selected from the group consisting of: ELANE and IF144L” encompasses any possible method in determining the ratio in calculating the ratio of two genes, and any possible value of the ratio obtained from two genes that indicates any bacterial infection (e.g. respiratory tract infection or bacterial meningitis). Furthermore, claim 31, which depends from claim 1, is directed to determining bacterial meningitis. The specification does not have adequate support in determining a ratio of a pair of genes with two genes or more genes. In this regard, the claim 1 also encompasses determining a ratio of expression level of a gene pair via dividing the one gene’s expression level by the other gene’s expression level. For example, a ratio of expression of a gene pair of ELANE and IF144L= expression level of ELANE/ expression level of IF144L. 
The specification does not disclose such method of calculating a simple ratio of expression levels of one gene pair that is indicative of bacterial infection. The specification fails to disclose a ratio in quantitative amount of the expression level of any gene pair recited in the claim to identify bacterial infection.
The claims encompass determining any bacterial infection (from non-bacterial infection) based on the detected ratio of expression of two genes (e.g. ELANE and IF144L) and determining bacterial meningitis (among other bacterial infection) using the detected ratio; and providing the specific antibacterial agent for a particular microorganism. The specification does not provide any guidance to discriminate bacterial infection from non-bacterial infection using a specific value of the ratio (e.g. a score or a threshold value) obtained from two genes or more genes that one having skill in the art would be able to identify a particular bacterial infection. 
The amount of direction or guidance, and Presence and absence of working examples:
The specification discloses the method of determining a relative transcripts abundance analysis for a set of 4 discriminatory genes (i.e. ELANE, IF144L, CTSG and S1PR5) disclosed in Table 2 (see page 21 session 1.6, Figure 1, Figures 3-4, and Table 2). The specification discloses identifying the sample being as indicative of bacterial meningitis by relative transcript marker abundances using discriminant rule (D) and different equations (see page 21-22 upper). The specification does not define which gene from Table 2 is which gene in the marker.  The specification does not provide a method of determining a ratio of expression level of any gene pair, both in the disclosure of the specification and the figures. The specification does not provide a method of determining a ratio of expression level of ELANE and IF144L or a value that used as a ratio of expression of ELANE and IF144L that indicates bacterial infection in a subject. The specification does not provide any guidance as to whether the discriminant rule or the equations would be applied or assessed for a gene pair made of two genes.
The claims encompass a very broad genus of determining the ratio, as described above and the specification does not provide any data obtained from a gene pair of two genes (e.g. ELANE and IF144L). Thus, it is unpredictable to discriminate bacterial infection in the subject from other types of infections using the data provided.   
The state of the prior art and the predictability or unpredictability of the art:
	Have a relationship between bacterial infection and gene expression levels in a biological sample in a patient is known, the unpredictability in the art with regarding to identifying a bacterial infection from non-bacterial infection (e.g. bacterial infection vs viral infection), and a particular type of bacterial infection among bacterial infections (e.g. Streptococcus pneumonia vs Neisseria meningitidis) in a human patient via determining gene expression level of gene pairs in biological sample from the patient is very high. The unpredictability in the art in such identification of bacterial infection via a ratio of expression levels of two genes, is even higher.
Lill et al. teaches a method of detecting a bacterial infection in human patients that comprises determining gene expression level using blood samples from the patients (p 3 col 2 para 2-3 (Frontiers in Neuroscience; 2013; 7; 33: p 1-14, cited in IDS). Lill et al. also teaches measuring gene expression level of gene pairs (e.g. detecting more than one gene, including IF144L) and performing functional analysis to define functional networks of differentially expressed genes (see p 4 col 1 para 3 and col 2 para 2, p 4 Tables 2-4, Figure 1, Figure 4, p 6 col 2 para 1-2, Table 4 under ID 5 for IF44L molecule in the network). Lill et al. teaches determining relative differences in the gene expression signals to diagnose bacterial infection, for example via 10 genes (see abstract, p 4 col 1 para 2, Table 2, Figure 5). Furthermore, Ramio et al. teaches a method to distinguish between bacterial and viral infection via host gene signatures (see Figure 1) (Cell Host & Microbe; 2009; 6: 1-2). Ramio also teaches that IF144L corresponds to acute viral infection (p 1 col 2 para 2 through col 3 upper). Thus, both references show determining bacterial infection via a distinct gene signature data. In addition, the teachings of the references show that a particular gene expression level IFI44L expression is associated with both bacterial infection and viral infection. Taken together, it is highly unpredictable to identify bacterial infection merely based on the gene expression levels without having a distinct gene signature data (e.g. a ratio value or a score value). 
In the instant situation, the specification does not provide any guidance to perform the assessment via determining a gene pair of two genes (e.g. only ELANE and IF144L). The specification does not provide any data obtained from ELANE: IF144L.
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive studies to provide the extensive amount of data that support to determining the ratio of expression levels of two genes. The work required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine which expression ratios of the genes, can be used to practice the claims are broadly recited.
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.


Response to Argument
The response traverses the rejection on page 10 of the remarks mailed on 04/27/2022.
The response asserts that provided calculations in the specification provides ample guidance to the skilled person as to how the methods of the invention may be practiced, including determining the ratio of expression levels of two genes. 
The response asserts the examples are not specifically directed to two genes per se based on the disclosure in page 22 and showing examples using a variety of gene numbers. The response asserts that the methods described are applicable to two genes as well four genes as shown in the examples; and no research or extensive work would be required to adapt the formula of the examples to accommodate only two genes. 
The response asserts that the relative transcript marker abundances provided in the examples can be arrived at using different equations; and providing a threshold value (i.e. discriminant rule D>1.18, shown in Figures 1 and 7) to determine bacterial infection.
This argument is thoroughly reviewed and fully considered, but not found persuasive. Although the argument directed to calculating the ratio of expression of two genes provided in page 7-9 of the remark is persuasive, the argument directed to discriminate bacterial infection from other infections based on the ratio of expression two recited gene is not persuasive. First, the disclosure of the specification lacks to provide example or guidance in determining bacterial infection via a ratio expression of two genes at minimum. The provided examples and the guidance in the specification are only applicable to discriminate bacterial infection via the data of 4 genes at minimum; and the threshold value (i.e. discriminant rule D>1.18 in calculating relative transcript abundance analysis) is resulted from the information of 4 genes, not from two genes.  
In page 22 of the specification (line 1-7), the disclosure states that “In these marker sets relative ratio abundance from pairs of markers (up to 13 pairs) were used to provide a cumulative score”. However, the disclosure of the specification does not provide any guidance to adapt the formula of the examples to accommodate only two genes while the provided formula requires 4 genes at minimum. Thus, it would not be clear to the skilled person as to how to apply the provided method requiring minimum 4 genes to the method requiring only two genes in discriminating bacterial infection. 
Accordingly, the rejection is maintained. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 5, 11, 15, and 32-33   are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 12-13, 14-17, and 20 copending Application No. 17046268 (PG Pub: 20210079483) in view of Quagliarello (Quagliarello and Scheld. The New England Journal of Medicine;1997;336;10: 708-716).
With regard to instant claims 1 and 5, the copending claims 1-2, 4, 12-13, 14-17, and 20 of ‘268 teach the methods of treating infection in a subject that comprises assaying a sample (e.g. blood sample) representative of gene expression in the subject to obtain data indicative of the relative abundance of target molecules indicative of the expression of at least the gene pair (e.g. ELANE and IF144L) and treating the subject for an infection if the presence of an infection is determined in the subject. Particularly, copending claims 14-18, and 20 (which depend from the claim 1), teach performing determining the relative abundance ratio of one or more gene pairs including ELANE and IF144L genes to distinguish bacterial infection and a non-bacterial infection. Furthermore, copending claims 4 and 20, teach observing the infection which is caused by Streptococcus pneumonia and treating the subject with for a bacterial infection. 
The copending claims 1-2, 4, 12-13, 14-17, and 20 of ‘268 do not teach providing the subject by administering a therapeutically effect amount of an antibacterial agent selected from the group, recited in the instant claims 1 and 5. 
Quagliarello teaches a method of treating bacterial infection to the patients with bacterial meningitis (p 708 col 1 para 1).  Quagliarello teaches using third generation cephalosporins, penicillin, vancomycin, chloramphenicol  etc. to treat Streptococcus pneumonia infection (p 711 col 2 through p 712 col 2, Table 3)  (Limitation of instant claims 32-33)
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of the copending claims 1-2, 4, 12, 14-17, and 20 of ‘268, with the method of administering antibacterial agent for bacterial infection, as taught by Quagliarello. Quagliarello teaches a method of treating bacterial meningitis by administering a suitable antibacterial agent for a specific microorganism (see Table 3). Thus, it would have been obvious to have combined the method of treating bacterial infection, as taught Quagliarello, in the method of the copending claims, in order to obtain that method that is able to treat the bacterial infection in the patients.  
With regard to claims 11, 15, and 32, the copending claim 12 teaches performing the method in a body fluid sample that comprises blood, serum, plasma and CSF (Limitation of instant claim 15). The copending claims 1-2, and 4, teach determining bacterial infection that is caused by Streptococcus pneumonia infection. This indicates performing a confirmatory test to identify for a bacterial infection (Limitation of instant claims 11 and 32). 
This is a provisional nonstatutory double patenting rejection.
Response to Argument
The response traverses the rejection on page 11 of the remarks mailed on 04/27/2022.
The response asserts '268 application claims a method of treating an infection, the method including obtaining data on the relative abundance of the gene pair DUSPI and IFI27”; and “the gene pair required in the '268 application (DUSP and IFI27) is not one of the gene pairs claimed in the present application and therefore the claims are not directed to the same subject matter”.
The response asserts that modifying the method of the '268 application to include administering a therapeutic agent would not arrive at the method of the present invention. 
This argument is thoroughly reviewed and fully considered, but not found persuasive. The method of claims 1 of ‘268 teaches treating an infection via gene pair of DUSP1 and IFI27 and further comprising ELANE and IFI44L (see Claim 14). Thus, the instant claims and the method of claims of ‘268 are directed to the same subject matter that require the information of gene pair of ELANE and IFI44L in determining an infection to treat the subject for an infection. 
In addition, determining the expression of gene pair of ELANE and IFI44L in treating an infection is generic to sub-genus claimed in the method of ‘268, thus, entire score of the method of claims ‘268 falls within the scope of the instant claims (see MPEP 804 II B 1). In this regard, it would have been obvious to one having skill in the art to have treated the bacterial infection via administering antibacterial agent, as taught by Quagliarello, in the method of claims of ‘268. 
Accordingly, the rejection is maintained. 
8.	No claims are allowed.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 29, 2022